As the People concede, however, the sentences of 6 to 25 years on the manslaughter and first degree robbery convictions and the sentence of 4 Vi to 15 years on the second degree robbery conviction were incorrect because the court was required to set the minimum at one third the maximum imposed (Penal Law § 70.00 [2] [b], [c]; [3] [b]; § 70.02 [1] [a], [b]; [2] [a]; [3], [4]). Since the court’s intention to impose the maximum sentences is clear from the record and a modification would have no practical effect in view of the concurrent sentences imposed for the murder convictions, we need not remand for resentencing and impose minimum terms of 8V6 years on the manslaughter and first degree robbery convictions and 5 years on the second degree robbery conviction (Penal Law § 70.02 [4]). In all other respects, the judgment is affirmed. (Appeal from judgment of Monroe County Court, *964Mark, J. — manslaughter, first degree, and other charges.) Present — Denman, J. P., Green, Pine, Balio and Davis, JJ.